EXHIBIT 10.9

Credit Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dang Gu, Sung Nam City, Kyunggi Province
Mr. Song Sim, CEO

Lender:   Kookmin Bank

Total Credit Limit: 3,000,000,000 Korean Won

This Credit Agreement dated July 16, 2002, is made and executed between DVS
Korea Co., Ltd.("Borrower") and Kookmin Bank ("Lender") on the following terms
and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Limit

Types

Sublimit

Interest

Usuance (Term) Letter of Credit

3,000,000,000 Korean Won

Variable interest: may change day to day based on Lender's cost of fund
negotiated with borrowing foreign banks.

Term

This Agreement shall be effective as of July 16, 2002, and shall continue in
full force and effect until July 30, 2003.

Interest Rate

The annual interest rate for this Agreement is computed on a 365 day basis; that
is, by applying the ratio of the annual interest rate over a year of 365 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Description Collateral

Borrower shall provide to Lender a blank draft. Lender may submit to the
Borrower's bank upon which the draft was drawn for full payment of unpaid
principal and accrued interest when Borrower fails to make payment in accordance
with the terms of this Agreement.

Furthermore, Borrower grant Lender a security interest in all property at any
time shipped under, or pursuant to, or in connection with the Letter of Credit
or anyway related thereto, or to the drafts drawn thereunder, whether or not
Borrower receives the documents covering such property or release the same to
Lender on trust receipt and also in and to all shipping documents, warehouse
receipts, policies or certificates of insurance and other documents or liability
to Borrower at any time existing under or with reference to the Letter of Credit
of this agreement .

Advances

Advances or Request of Letter of Credit under this Agreement shall be requested
pursuant to the forms and procedures prescribed by Lender.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.

Payment

Borrower shall pay the outstanding principal plus all accrued interest of each
advance or borrowings in accordance with the terms prescribed on the Application
for Commercial Letter of Credit, Trust Receipts or other trade related
documents. However, Lender has the sole right to extend the terms if necessary.

As to drafts or acceptances under or purporting to be under the Letter of
Credit, which are payable in foreign currency, Borrower may pay Lender in Korean
Won at the current rate of exchange in Korea for cable transfer to the place of
payment in the currency of the draft.

Fees

Borrower shall pay Lender, on demand, commission and all charges and expenses
paid or incurred, earned by Lender in connection wherewith, and interest where
chargeable.

Amendment

In the event of any amendments or modifications of the terms of the Credit
Agreement, this agreement shall be binding upon Lender with regard to the Credit
Agreement so amended.

Change in Terms Agreement

Kookmin Bank has made a Letter of Credit Commitment Agreement dated July 16,
2002, in the original amount of 3,000,000,000 Korean Won.

Date of Agreement

:



July 30, 2003

Description of changes in Terms

Maturity date is changed from July 30, 2003 to July 30, 2004.

 

Change in Terms Agreement

Kookmin Bank has made a Letter of Credit Commitment Agreement dated July 16,
2002, in the original amount of 3,000,000,000 Korean Won.

Date of Agreement

:



August 11, 2004

Description of changes in Terms

Maturity date is changed from July 30, 2004 to August 31, 2005.

Decrease of credit amount from 3,000,000,000 Korean Won. to 2,633,000,000 Korean
Won till August 31, 2004, and 2,333,000,000 Korean Won till February 28, 2005,
and 1,933,000,000 Korean Won till August 31, 2005,.




--------------------------------------------------------------------------------


